DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on December 4th 2020 has been entered. Claims 21, 26 and 31  have been amended and claims 23, 28 and 33 have been cancelled. Claims 21, 22, 24 – 27, 29 – 32, 34 and 35 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -13, filed December 4th 2020, with
respect to the rejections of claims 21 - 35 under 35 U.S.C. §103 have been fully
considered but they are not persuasive.
Applicant argues that the Jin reference does not teach or suggest a generating a link mappings table that lists mappings of each link to one or more participating ETL servers wherein the link mappings table indicates for each a first state and a second stage
Examiner respectfully agrees in part and disagrees in part and submits that although the cited reference does not exactly mention a “mapping table”, the graph 

Secondly, Applicant argues that such an internal data structure does not teach or suggest generating a link mappings table that lists mappings of each link to one or more participating ETL servers, wherein the link mappings table indicates, for each link, a first stage and a second stage, and wherein the link connects the first stage and the second stage in a data flow graph.
Examiner respectfully agrees

Thirdly, Applicant argues that the Jin reference does not teach or suggest generating a plurality of execution plans using the network metrics, the data source metrics, and the link mappings table, wherein an execution plan of the plurality of execution plans includes job segments, and wherein each of the job segments maps to a participating ETL server of the participating ETL servers.

Fourthly, Applicant argues that Castellanos describes that, as shown in FIG. 6A, separate pipes may be designed for the structured and unstructured data flows (paragraph 57). This does not indicate which participating ETL servers in the distributed network have access to which tables in data sources.
Examiner respectfully disagrees and submits that the Castellanos reference in paragraph [0056] teaches which collection of documents, relevant data is extracted from. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Ramachandran (United States Patent Publication Number 20160080212) hereinafter Ramachandran 

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ

under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims  21, 22, 24 - 26, 27, 29 - 31, 32, 34 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (United States Patent Publication Number 20080168082) hereinafter Jin, in view of Ramachandran (United States Patent Publication Number 20160080212) hereinafter Ramachandran and in further view of Castellanos et al. (United States Patent Publication Number 20110047525) hereinafter Castellanos.
Regarding claim 21 Jin teaches a computer-implemented method, comprising: receiving a distributed network of participating Extract Transform Load (ETL) servers; (Fig. 8, (812) communication link together with (810) network adapter in data processing system (800) enables data processing system to become coupled to other data processing systems or remote printers or storage devices through communication link (812) (Fig. 1, (102) ETL Database server (The computing system  or network may include one or more workstations, modems, servers, [0064]) obtaining data source metrics for the tables (Table 1 Performance hints include information such as DB in the data sources; (Fig. 1, source A, source B and source C [0021])  selecting an execution plan from the plurality of execution plans according to an optimization criteria; (chunking (in which a subset of a data flow is broken into several pieces to improve performance) [0025]) and executing the selected execution plan (Fig. 7, (702) and (704) chunked graphs selected for execution [0053])
Jin does not fully disclose generating a link mappings table  that lists mappings of each link  one or more  participating ETL servers; wherein the link mapping table indicates for each link a first stage  and a second stage and wherein the link  connects  the first stage  and the second stage in a data flow graph; generating a plurality of execution plans   using the network metrics, the data source metrics, and the link mappings table; generating data source mappings for the distributed network, wherein the data source mappings indicate which participating ETL servers in the distributed network have access to which tables in data sources; obtaining network metrics that indicate, for each pair of participating ETL servers, an average data transmission speed and a unit cost; wherein an execution plan of the plurality of execution plans includes job segments and wherein each of the job segments maps to a participating ETL server of the participating ETL servers
generating a link mappings table  (Fig. 8B, perf mapping table [0159])  that lists mappings of each link (a determined link over which a data flow is transmitted  [0365 - 0366])   one or more  participating ETL servers; (ABS., AD Servers [0101]) wherein the link mapping table  (Fig. 8B, perf mapping table [0159])  indicates for each link (determined link [0365])   a first stage (first stage [0896])  and a second stage (second stage [0896]) and wherein the link (determined link [0365]) connects (it does a classification lookup [0896])  the first stage (first stage [0896])  and the second stage (second stage [0896]) in a data flow graph (data path  [0896]) generating a plurality of execution plans   (execution of multiple programs, threads, and codes [0900]) using the network metrics, (bandwidth (BW) and other metrics [0176]) the data source metrics, (jitter [0176]) and the link mappings table; (Fig. 8B, perf mapping table [0159])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Ramachandran wherein generating a link mappings table  that lists mappings of each link  one or more  participating ETL servers; wherein the link mapping table indicates for each link a first stage  and a second stage and wherein the link  connects  the first stage  and the second stage in a data flow graph; generating a plurality of execution plans   using the network metrics, the data source metrics, and the 
Castellanos teaches generating data source mappings for the distributed network, wherein the data source mappings indicate which participating ETL servers in the distributed network have access to which tables in data sources; (Fig. 6A, (structured data is mapped to ETL and unstructured data is mapped to Textual ETL depicting separate pipelines [0057])  obtaining network metrics that indicate, (a non-exhaustive list of quality objectives 115 or metrics identified with the identification of business specifications 120 can include performance, reliability, recoverability,
maintainability, freshness, scalability, availability, flexibility, robustness, affordability, auditability, consistency, and traceability [0020]) for each pair of participating ETL servers, (the computing system may or network may include one or more
workstations, modems, servers, [0064]) an average data transmission speed (quality metrics may include … throughput [0049]) and a unit cost; (the cost of buying an ETL tool can be balanced with the actual needs of the project and the prospect for future scaling. In addition, total costs of owning, developing, using, and maintaining
ETL software as well as training and employing personnel for operating ETL software can be considered [0036]) wherein an execution plan (Fig. 3C ETL Flow #1 [0047])  of the plurality of execution plans (Fig. 3C ETL Flow #1, ETL Flow #2, ETL Flow #3 [0047])  includes job segments (Fig. 8, (825) flow rewriting optimization or application of an
 and wherein each of the job segments (Fig. 8, (825) flow rewriting optimization … includes collapsing long sequential flow chains, eliminating conditional branching nodes, factorizing common operations, parallelizing flows and adding recovery points [0060]) maps to a participating ETL server of the participating ETL servers (The ETL flow is restructured 825 for flow optimization
with a processor of the computing system by applying a flow rewriting optimization, wherein the flow restructuring is based on the improvement objective and the available computing components. [0060])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Castellanos whereby   generating data source mappings for the distributed network, wherein the data source mappings indicate which participating ETL servers in the distributed network have access to which tables in data sources; obtaining network metrics that indicate, for each pair of participating ETL servers, an average data transmission speed and a unit cost, wherein an execution plan of the plurality of execution plans includes job segments and wherein each of the job segments maps to a participating ETL server of the participating ETL servers.  By doing so cost can be expressed in financial units, time units, personnel requirements, hardware requirements. Castellanos [0036]
Claims 26 and 31 correspond to claim 21 and are rejected accordingly

Regarding claim 22 Jin in view of Ramachandran and in further view of Castellanos teaches the computer-implemented method of claim 21.
Jin as modified does not fully disclose wherein the data source metrics include, for each table of the tables, an estimated number of rows in the table, an estimated row size for the table, and an estimated data extraction and loading speed for the table.
	Castellanos teaches wherein the data source metrics include, (quality objective or metric of freshness [0016]) for each table of the tables, (landing tables [0031]) an estimated number of rows in the table, an estimated row size for the table, and an estimated data extraction (configurations for quantitative metrics [0028]) and loading speed for the table (incoming rate of tuples [0034]) see bulk loading or trickle load using micro batches for realtime loading [0054]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Castellanos wherein the data source metrics include, for each table of the tables, an estimated number of rows in the table, an estimated row size for the table, and an estimated data extraction and loading speed for the table. By doing so quantitative measures can be used to express recoverability requirements such as means time to recover. Castellanos [0031].


Regarding claim 24 Jin in view of Ramachandran and if further view of Castellanos teaches the computer-implemented method of claim 21.
Jin as modified does not fully disclose  wherein the optimization criteria is any one of minimum time, minimum cost, minimum time within a set maximum cost, and minimum cost within a set maximum time.
Castellanos teaches wherein the optimization criteria (Optimizations at all design levels can be driven by quality objectives or metrics [0027]) is any one of minimum time, minimum cost, minimum time within a set maximum cost, and minimum cost within a set maximum time (the cost of buying an ETL tool can be balanced with the actual needs of the project and the prospect for future scaling [0036])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teachings of Castellanos wherein the optimization criteria is any one of minimum time, minimum cost, minimum time within a set maximum cost, and minimum cost within a set maximum time. By doing so use of these metrics can reduce a search space of possible designs. Castellanos [0027].
Claims 29 and 34 correspond to claim 24 and are rejected accordingly.

Regarding claim 25 Jin in view of Ramachandran in further view of Castellanos teaches the computer-implemented method of claim 21.
Jin as modified does not fully disclose wherein a Software as a Service (SaaS) is configured to perform method operations.
Ramachandran  teaches   wherein a Software as a Service (SaaS) is configured to perform method operations (active probing and rating the network paths may be performed in the context of each application ( e.g., box.com) or sub-application
( e.g., office365-lync, office365-sharepoint) for SaaS services. [0219])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin in view of Castellanos to incorporate the teachings of Ramachandran  wherein a Software as a Service (SaaS) is configured to perform method operations. By doing so  the location from which an application is served is less than optimal. This is often the case with
SAAS apps where applications may be delivered from multiple locations, e.g., western United States, eastern United States, the European Union, Latin America, etc. In such cases, it is often best to send such application flows initiated by a user 168 at a branch 152 to the closest possible app delivery location. In Ramachandran [0222]
	Claims 30 and 35 correspond to claim 25 and are rejected accordingly.


Conclusion

6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If

supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
03/20/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166